Fourth Court of Appeals
                                          San Antonio, Texas
                                     MEMORANDUM OPINION

                                              No. 04-20-00092-CV

                                            Mitchell PATTERSON,
                                                   Appellant

                                                          v.

                                           Gloria A. PATTERSON,
                                                   Appellee

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2019-CI-10579
                              Honorable Laura Salinas, Judge Presiding

Opinion by:       Liza A. Rodriguez, Justice

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: August 11, 2021

AFFIRMED

           Mitchell Patterson appeals from the final decree of divorce, arguing that the trial court

abused its discretion in dividing the marital estate, awarding Gloria Patterson spousal maintenance,

and calculating the amount of Gloria Patterson’s spousal maintenance award. 1 We affirm.




1
 In appellee’s brief, appellee urges this court to “reject” appellant’s appeal because of “appellant’s missed brief due
date.” Appellee’s request is denied. We will consider appellant’s appeal on the merits.
                                                                                       04-20-00092-CV


                                  DIVISION OF MARITAL ESTATE

       In his first issue, Mitchell argues that the trial court abused its discretion by

disproportionately dividing the marital estate of the parties. “In a decree of divorce or annulment,

the court shall order a division of the estate of the parties in a manner that the court deems just and

right, having due regard for the rights of each party and any children of the marriage.” TEX. FAM.

CODE § 7.001. In making a “just and right” division, a court may consider the following non-

exclusive factors: (1) the parties’ capacities and abilities; (2) the parties’ relative needs and

financial condition; (3) the parties’ relative fault in ending the marriage; (4) the benefits the party

without fault would have received had the marriage continued, as well as the parties’ relative

physical conditions; (5) future business prospects; and (6) disparity in age, separate estates,

education, and the nature of the property to be divided. See Murff v. Murff, 615 S.W.2d 696, 699

(Tex. 1981); Young v. Young, 609 S.W.2d 758, 762 (Tex. 1980). In balancing these factors and

determining the “just and right” division of the estate, the trial court need not divide the marital

estate equally, but it must divide the marital estate equitably. Chafino v. Chafino, 228 S.W.3d 467,

473 (Tex. App.—El Paso 2007, no pet.). That is, if a trial court makes an unequal division, it must

have a reasonable basis for doing so. Id.

       We reverse a trial court’s division only for abuse of discretion. Murff, 615 S.W.2d at 698.

In reviewing the division of a marital estate, we may not substitute our own discretion for that of

the trial court. See McKnight v. McKnight, 543 S.W.2d 863, 866 (Tex. 1976). Thus, we bear in

mind that the “trial court in a divorce case has the opportunity to observe the parties on the witness

stand, determine their credibility, evaluate their needs and potentials, both social and economic.”

Murff, 615 S.W.2d at 700. “As the trier of fact, the court is empowered to use its legal knowledge

and its human understanding and experience.” Id. “Although many divorce cases have similarities,

no two of them are exactly alike.” Id. “Mathematical precision in dividing property in a divorce is


                                                 -2-
                                                                                                            04-20-00092-CV


usually not possible.” Id. Thus, “[w]ide latitude and discretion rests in these trial courts and that

discretion should only be disturbed in the case of clear abuse.” Id. That is, the “division should be

corrected on appeal only where an abuse of discretion is shown in that the disposition made of

some property is manifestly unjust and unfair.” Bradshaw v. Bradshaw, 555 S.W.3d 539, 543 (Tex.

2018) (citation omitted). “The appellate court cannot merely reweigh the evidence.” Id.

         Finally, when, as here, the trial court does not file its findings and conclusions, its

distribution of the estate must be affirmed if there is any basis in the record to support its decision.

Rosemond v. Al–Lahiq, 331 S.W.3d 764, 766 (Tex. 2011). 2 All necessary fact findings in support

of the trial court’s judgment are implied. Id.

         At trial, there was evidence that Mitchell and Gloria had been married twenty-two years.

Sixty-three-year-old Gloria testified she is disabled and is no longer able to work. According to

Gloria, until 2015, she worked at home care, but does not have any retirement. Gloria testified that

Mitchell was also disabled as a result of a motorcycle accident. Both Gloria and Mitchell receive

social security disability payments, and Mitchell also receives VA disability payments.

         The evidence showed that the marital estate consisted of a house purchased during the

marriage, two vehicles with no lien holders, an annuity from the Louisiana Carpenters

Supplemental Retirement Fund, a pension fund from Louisiana Carpenters Pension Fund, and debt

in the amount of $50,000.




2
 In his brief, Mitchell states that he requested findings of fact from the trial court and no findings of fact were made
by the trial court. Mitchell, however, has not brought an appellate issue that the trial court erred in not making findings
of fact; therefore, any error by the trial court in failing to make findings of fact has been waived on appeal. See TEX.
R. APP. P. 38.1(i). Moreover, even if Mitchell’s brief raised the issue that the trial court erred in failing to issue findings
of fact and conclusions of law, the clerk’s record does not reflect that Mitchell filed notice of past due findings of fact
and conclusions of law as required by Texas Rule of Civil Procedure 297. See TEX. R. CIV. P. 297. Accordingly,
Mitchell failed to preserve the issue for appeal. See Sonnier v. Sonnier, 331 S.W.3d 211, 214 (Tex. App.—Beaumont
2011, no pet.); see also Redd v. Redd, No. 13-15-00467-CV, 2017 WL 3304151, at *3 (Tex. App.—Corpus Christi-
Edinburg Aug. 3, 2017, no pet.).


                                                             -3-
                                                                                           04-20-00092-CV


          A. Marital Home

          Regarding the marital home, Mitchell testified that he believed the fair market value of the

home was $165,000. He testified the home needs a foundation leveling, which he had two quotes

for $17,000 to repair. He also claimed that there were twenty-eight holes in the wall from picture

hangers that were ripped out by Gloria and that he had received an estimate of $11,000 to fix

various things. Mitchell testified that he believed the house needed $50,000 in repairs. He testified

the balance on the first mortgage was $90,000, and the balance on the second mortgage was

$17,000. In his opinion, there was only $13,000 in equity in the home.

          Gloria agreed that the fair market value of the home was $165,000. However, she testified

the home did not need the extensive repairs claimed by Mitchell. She agreed the foundation needed

repair, but testified that the rest claimed by Mitchell was normal wear and tear. Gloria testified that

when she left the home, all the pictures were on the wall, so if there were holes in the sheetrock, it

was due to Mitchell’s actions. She had no explanation as to why Mitchell would say repairing

sheetrock in the home would cost $11,000. Gloria’s inventory, which was introduced in evidence,

stated that the current balance of the first mortgage was $69,588.85. She testified the balance

remaining with regard to the second mortgage was $16,939.98. After deducting the two mortgages

and the cost of the foundation repair from the fair market value, she and Mitchell had

approximately $61,471.17 remaining in equity in the marital home.

          In its final decree, the trial court ordered the sale of the residence, with forty percent of the

net proceeds to be distributed to Mitchell and sixty percent of the net proceeds to be distributed to

Gloria.




                                                    -4-
                                                                                         04-20-00092-CV


        B. Two vehicles

        Mitchell testified he was in possession of a 2007 Dodge Ram. Gloria testified that she was

in possession of a 2007 Hyundai Santa Fe. Neither vehicle had a lien holder. In the final decree,

Gloria was awarded the 2007 Hyundai Santa Fe, and Mitchell was awarded the 2007 Dodge Ram.

        C. Louisiana Carpenters Supplemental Retirement Fund Annuity

        Mitchell testified that during the course of the marriage, he worked for various different

unions and accumulated many annuities over the years. Approximately twenty of those annuities

were rolled into an annuity with the Louisiana Carpenters Supplemental Retirement Fund, which

contained approximately $110,000. In its final decree, the trial court awarded 100% of the

Louisiana Carpenters Supplemental Retirement Fund to Gloria. From this fund, the trial court

ordered Mitchell to pay Gloria spousal maintenance and her attorney’s fees. The trial court also

awarded to Gloria all annuities not disclosed by Mitchell.

        D. Louisiana Carpenters Pension Fund

        Mitchell testified he also received a monthly pension of $500. The trial court awarded

100% of this pension to Gloria.

        E. Debt

        Mitchell testified about debt in the amount of $50,000, including a medical bill to Brooke

Army Medical Center in the amount of $19,764.46 arising out of a motorcycle accident in which

he suffered injuries. Gloria testified to bills in her name in the amount of $2,000. In the final decree,

the trial court ordered Mitchell to pay creditors approximately $50,000. Gloria was ordered to pay

all debts incurred solely by her after May 25, 2019, the date Gloria and Mitchell separated.




                                                  -5-
                                                                                       04-20-00092-CV


       F. Other Income

       Mitchell testified that he receives VA disability in the amount of $1,100 per month, and

social security disability in the amount of $2,000 per month. An exhibit introduced in evidence

shows that Mitchell receives social security benefits in the amount of $2,384.90 per month. Gloria

testified that she receives social security disability in the amount of $1,131 per month. The trial

court’s judgment states that the parties own their respective disability benefits.

       G. Evidence Supporting Disproportionate Award

       In its final decree, the trial court awarded Gloria a disproportionate share of the estate,

declaring the division was “just and right.” The following evidence at trial supports this decision

by the trial court. Gloria testified at trial that when she and Mitchell separated, he refused to allow

her entry to the marital home. She was forced to ask friends for shelter and, at other times, to live

in her car. At a pretrial hearing on temporary orders, Judge Karen Pozza ordered Mitchell to allow

Gloria to live in the home during the pendency of the divorce. Gloria testified when she arrived at

the house, Mitchell had changed all the locks and put knobs on the interior doors requiring a key

to enter. Thus, Gloria had no access to any of the bedrooms or her office. According to Gloria,

Mitchell told her that she was only allowed to be in the family room and was required to sleep on

the sofa. Gloria testified that she was not allowed to watch television in the family room, and

Mitchell took the remote control. Mitchell also imposed a 9:00 p.m. curfew and would lock Gloria

out of the home if she did not arrive by 9:00 p.m. Gloria testified that she left the home because of

the conditions Mitchell imposed and because of his intimidating behavior. Gloria testified that

Mitchell told her she was an uninvited guest in his home and he wanted her out. She testified that

she “overheard him speaking to one of his friends that he was going to start sleeping with a gun

under his pillow.” Gloria testified that she felt threatened and that she needed to leave for her

safety. Gloria stayed in the home only one night. She either stayed with friends or slept in her car.


                                                 -6-
                                                                                      04-20-00092-CV


And, according to Gloria, when she stays with friends, she still “pay[s] rent.” She does not “live

for free.”

        Gloria further testified that Mitchell would not allow her to pack her belongings. He

determined what items she should have and put them in trash bags in the garage. When Gloria

called the sheriff’s office, she was told they could not do anything to help her gain entry into the

home because “it was a civil matter.” Gloria also testified that Mitchell threw away her medical

records. Gloria has an “an inoperable tumor on [her] left ear” that is supposed to be monitored.

Because Mitchell threw away all her medical records she does not have the “CD to keep monitoring

the growth of it.” Gloria testified that she has “very bad arthritis” and cannot walk too much

because her “knees hurt very bad.” She fell in 2015 because of her “vertigo with [her] tumor” and

broke five ribs. Because of her disability, she is unable to work. Nor does she have a retirement

fund.

        Gloria testified that she wanted a divorce because she had “been socially [and] emotionally

. . . abused.” Gloria testified that if she and Mitchell went out in public, “he made it a point to

degrade me in front of everybody.” She testified her friends would not come to their house because

they could not tolerate the way Mitchell talked to her. She testified Mitchell never treated her as a

wife, but as a servant. Further, Mitchell had an affair during the marriage, which resulted in a child

being born to another woman. Mitchell was ordered to pay child support for the child.

        Gloria further testified that she did not believe Mitchell had been forthcoming about all his

assets. According to Gloria, Mitchell had a binder “that was his Bible and he would lock it up in

his safe so [she] wouldn’t have access to it.” Gloria testified she has never had that binder and that

Mitchell had all the information about his annuities in the binder.

        In considering the non-exclusive Murff factors, there was evidence that both Gloria and

Mitchell are disabled. See Murff, 615 S.W.2d at 699 (permitting trial court to consider parties’


                                                 -7-
                                                                                         04-20-00092-CV


relative physical conditions). However, they receive different disability amounts. Mitchell receives

VA and social security disability payments in the amount of $3,484.90 per month while Gloria

receives social security disability in the amount of $1,131 per month. See id. (in making unequal

division, allowing trial court to consider disparity of separate estates). Further, while both Mitchell

and Gloria worked during their marriage, Gloria did not have any retirement funds while Mitchell

had both an annuity and a pension. See id. (allowing trial court to consider the parties’ relative

needs and financial condition). There was also evidence of Mitchell’s fault in ending the marriage,

including having an affair that resulted in a child being born from another woman and treating

Gloria in a disrespectful manner. See id. (permitting trial court to consider the parties’ relative fault

in ending the marriage). Had Mitchell not been at fault in ending the marriage, Gloria could have

expected to receive benefits from Mitchell’s annuity and pension. See id. (allowing trial court to

consider “the benefits the party without fault would have received had the marriage continued”).

Finally, the trial court could consider Mitchell’s behavior after he and Gloria separated, including

barring her from entering the marital home; changing the locks on the exterior and interior doors

even after being ordered by a judge to permit Gloria to live in the marital home; placing restrictions

on Gloria’s ability to move around the home; telling Gloria she was an uninvited guest in the home

and acting in a threatening manner towards her; not allowing Gloria to pack her belongings. Given

the above evidence, we find no abuse of discretion in the trial court’s division of the marital estate.

                                      SPOUSAL MAINTENANCE

        A. Spousal Maintenance Tried by Consent

        Mitchell first argues that the trial court erred in awarding Gloria spousal maintenance

because her pleadings did not support such an award. Generally, a trial court’s judgment must

conform to the pleadings. Flowers v. Flowers, 407 S.W.3d 452, 457-58 (Tex. App.—Houston

[14th Dist.] 2013, no pet.); see also TEX. R. CIV. P. 301. However, “[i]f issues not raised by the


                                                  -8-
                                                                                      04-20-00092-CV


pleadings are tried by express or implied consent of the parties, these issues shall be treated as if

they had been raised by the pleadings.” Flowers, 407 S.W.3d at 458; see also TEX. R. CIV. P. 67,

301. “To determine whether the issue was tried by consent, we must examine the record not for

evidence of the issue, but rather for evidence of trial of the issue.” Flowers, 407 S.W.3d at 458.

An issue is tried by consent when evidence is presented on an issue and that issue is developed

during the trial without objection. See Lajzerowicz v. Lajzerowicz, No. 04-16-00491-CV, 2018 WL

626593, at *3 (Tex. App.—San Antonio Jan. 31, 2018, pet. denied) (mem. op.); see also In re J.O.,

04-19-00381-CV, 2019 WL 6719029, at *4 (Tex. App.—San Antonio Dec. 11, 2019, no pet.).

       Here, Gloria’s pleadings did not request spousal maintenance. However, during Gloria’s

opening statement, her attorney requested a spousal maintenance award: “And we are asking for a

disproportionate share of the community property. We’re asking for spousal support.” (emphasis

added). At no time did Mitchell object to an award of spousal maintenance. During cross-

examination, Mitchell was asked if he was willing to pay Gloria any spousal support. He

responded, “I can’t afford it. You know it. She knows it.” During Gloria’s testimony, she testified

that she was asking Mitchell to pay her spousal support. At the close of trial, the trial court asked

Gloria’s attorney what income he was asking for the spousal support to be paid. Gloria’s attorney

replied that section 8.055(e) of the Family Code allowed the trial court “to take alimony out of any

retirement benefits, pension, trust, or annuities.” At no time did Mitchell’s attorney object to an

award of spousal maintenance not being raised by Gloria’s pleadings. We therefore hold that the

issue of Gloria being awarded spousal maintenance was tried by consent.

       B. Calculation of Spousal Maintenance Award

       Mitchell next complains for the first time on appeal that the trial court abused its discretion

in calculating Gloria’s award of spousal maintenance pursuant to section 8.055 of the Family Code.

Specifically, Mitchell complains that the spousal maintenance included an award for a lump sum


                                                -9-
                                                                                      04-20-00092-CV


payment. Mitchell did not raise this issue in any post-judgment filings or otherwise bring the issue

before the trial court and obtain a ruling. Therefore, he has not preserved any error for appeal. See

TEX. R. APP. P. 33.1; Crider v. Crider, No. 01-10-00268-CV, 2011 WL 2651794, at *3 (Tex.

App.—Houston [1st Dist.] July 7, 2011, pet. denied) (holding appellant’s complaint about spousal

maintenance award violating section 8.055 of the Family Code was not preserved for appeal

because appellant raised the issue for the first time on appeal and “did not raise this issue in his

post-judgment filings or otherwise bring the issue before the trial court and obtain a ruling”).

                                           CONCLUSION

       For the reasons stated above, we affirm the trial court’s final decree of divorce.

                                                   Liza A. Rodriguez, Justice




                                                - 10 -